Citation Nr: 1236493	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  11-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, including PTSD, depression, dementia, and adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E. B.
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.  His service separation paper shows that his primary military occupational specialty was that of heavy weapons infantryman.  His separation papers also show that he had approximately 15 months of foreign or sea service.  He was assigned to the Heavy Mortar Company, 32nd Infantry Regiment, 7th Infantry Division.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an February 2010 rating decision by the RO.  

In August 2012, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  A transcript of the hearing has been included in the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 2008, the RO confirmed and continued a denial of the Veteran's claim of entitlement to service connection for PTSD.  

2.  Evidence associated with the record since the RO's June 2008 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 
3.  The Veteran's psychiatric disorder, diagnosed, primarily, as depressive disorder, dementia, PTSD, and adjustment disorder with anxiety and depressed mood, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSIONS OF LAW

1.  The RO's June 2008 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A psychiatric disorder, diagnosed, primarily, as depressive disorder, dementia, PTSD, and adjustment disorder with anxiety and depressed mood, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  That claim was initially denied by the RO in May 2006 and was confirmed and continued by RO decisions in June 2007 and June 2008.  The Veteran was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2005).  

In March 2009, the Veteran filed an application to reopen his claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  The record also suggested that he was seeking entitlement to service connection for a psychiatric disorder, claimed as depression, dementia, and adjustment disorder with anxiety and depressed mood.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of his March 2009 application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim of entitlement to service connection for a psychiatric disorder, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

With respect to the Veteran's request to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, VA informed the Veteran of the prior denials and advised him to submit new and material evidence to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  Although the RO did not specify the bases for the prior denials, that omission has not resulted in any prejudice to the Veteran.  As will be discussed below, the Veteran has submitted new and material evidence to reopen that claim; and, therefore, VA's failure to specify the basis for the prior denial is, effectively, moot.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service separation examination; records reflecting the Veteran's treatment by VA from April 1990 to May 2011; records associated with the Veteran's February 1991 award of Social Security disability benefits; a February 2011 examination report from D. S., Ph.D.; the transcript of his August 2012 hearing before the undersigned Acting Veteran's Law Judge; and statements from the Veteran's son, sister, and care giver received at the Veteran's August 2012 hearing.  

In June 2011, VA examined the Veteran to determine the nature and etiology of any psychiatric disorder found to be present.  The examination report shows that the examiner interviewed and examined the Veteran, documented his various psychiatric disorders, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Throughout the Veteran's history of his multiple claims of entitlement to service connection for a psychiatric disorder, claimed as PTSD, VA has made extensive efforts to obtain the Veteran's service treatment and personnel records.  However, in February 2006 and May 2012, the National Personnel Records Center responded that those records had been destroyed in a 1973 fire at the Center. 
Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

Despite the fact that almost all of the Veteran's service treatment records and service personnel records are missing, the case law does not lower the legal standard for proving a claim for service connection.  Rather, the unavailability of such records increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In March 2006, VA requested the Veteran's service treatment and personnel records from the Veteran and he completed NA Form 13055 providing information to reconstruct those records.  However, the Veteran did not provide such records and efforts to reconstruct those records were unavailing.  Throughout the history of the Veteran's claim for service connection for a psychiatric disorder, such as in March and April 2006, April 2008, and February 2010, VA informed him of alternative sources of evidence to support his claim, such as the reports of any treatment for a psychiatric disorder since his separation from service, statements from personnel who knew him during service, employment physical examinations, insurance examinations, and records from the Social Security Administration.  During the course of the appeal, the Veteran did submit statements from his sister, son, and caregiver, as well as the Social Security Administration.  Otherwise, the efforts to obtain alternative sources of evidence met with negative results, and the Veteran has not identified any other person or place where any additional records might be available.  
In April 2006 and May 2009, respectively, the RO made a formal finding that the Veteran's service treatment records and service personnel records were unavailable; and there is no reason to believe that further efforts to obtain such evidence would be any more productive. Indeed, further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

During his August 2012 hearing and in several earlier statements, the Veteran reported that he developed psychiatric problems as a result of multiple stressful incidents in service.  He reported that during the Korean conflict, he engaged the enemy in combat and saw men killed, including an incident in which an incoming mortar round killed the soldier beside him.  He also reported that he several fellow soldiers were killed during training, when a mortar misfired.  In addition, he noted that a fellow soldier committed suicide, after learning that his wife had left him.  Finally, he stated that he saw a young child run over by a military vehicle.  Therefore, he maintains that service connection for a psychiatric disorder is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

With respect to PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

Special considerations attend the cases of combat veterans. 38 U.S.C.A. § 1154(b).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

Section 1154(b) does not, however, create a statutory presumption that combat veteran's alleged disease or injury is service-connected.  The veteran must still meet his evidentiary burden with respect to service connection.  Section 1154(b) sets forth a three-step, sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. (Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is not required to accept statements or testimony that is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  The statute provides that if these two inquiries are met, VA shall accept the veteran's evidence as sufficient proof of service- connection, even if no official record of such incurrence exists. Thus, if a veteran satisfies both of these inquiries mandated by the statute, a factual presumption arises that the alleged injury or disease is service-connected.  Section 1154(b) makes the resolution of these inquiries very favorable to the veteran by providing that the VA shall resolve every reasonable doubt in favor of the veteran. The presumption is, however, rebuttable. The VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus, as the third step in the analysis, it must be determined whether the government has met its burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In June 2008, when the RO last denied the Veteran's claim of service connection for PTSD, the relevant evidence on file consisted of the Veteran's service separation examination and records reflecting the Veteran's VA treatment from June 2004 to April 2008.  Such evidence showed that in June 2004, the Veteran had been treated for PTSD and depressive disorder with suicidal ideation associated with a pending divorce from his wife of 52 years.  However, there were no findings that his PTSD was in any way related to service.  Absent the requisite nexus, the Veteran did not meet the criteria for service connection.  Accordingly, service connection for PTSD was not warranted and the appeal was denied.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's June 2008 decision consists of records reflecting the Veteran's VA treatment from September 2008 to May 2011; a February 2011 examination report from D. S., Ph.D.; records received in April 2008 which are associated with the Veteran's award of Social Security disability benefits; the transcript of the Veteran's August 2012 hearing before the undersigned Acting Veteran's Law Judge; and statements from the Veteran's son, sister, and care giver received at the Veteran's August 2012 hearing.  

Such evidence is new in the sense that it has not previously been before the VA. It is also material in that it tends to fill the deficits which existed at the time of the June 2008 denial.  For example, the report from D. S., Ph.D. supports the Veteran's contention that there is a nexus between his current diagnosis of PTSD and events in service.  As such, the additional evidence is neither cumulative nor redundant of the evidence of record in June 2008.  When considered with the evidence previously of record, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.  

In light of the foregoing, the Board will proceed to the merits of the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  

Recently, the United States Court of Veterans Appeals held that although a claimant may identify a particular mental condition in conjunction with his claim for service connection, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Board notes that during the pendency of the appeal, the evidence of record shows that in addition to PTSD, the Veteran seeks service connection  for a psychiatric disorder, claimed as depression, dementia, and adjustment disorder with anxiety and depressed mood.  Therefore, the Board will consider the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD, depression, dementia, and adjustment disorder with anxiety and depressed mood.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he has had problems with his nerves since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, he is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay expertise. 38 C.F.R. § 3.159(a). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A de novo review of the record shows that at the time of the Veteran's December 1956 service separation examination, his psychiatric processes were found to be normal.  A psychiatric disorder, diagnosed as PTSD and a depressive disorder was not manifested until December 1990, when records from the Social Security Administration revealed problems concerning his nerves.  The following month, an examination by E. N. D., M.D., revealed the presence of major depression.  In February 1991, the Social Security Administration granted the Veteran's claim of disability benefits due, primarily, to a mood disorder.  

As noted above, in June 2004, the Veteran was treated for PTSD and depressive disorder with suicidal ideation associated with a pending divorce from his wife of 52 years.  He also reported nightmares and impaired sleep associated with feelings that he was back in service in Korea.  In this regard, he stated that he had witnessed many atrocities and noted that his best friend had killed himself after receiving a "Dear John" letter from his wife.  

Even if the Veteran went to Korea, however, there is no evidence to support his contention that he experienced combat.  He does not have any awards or decorations indicative of combat, and his service time does not place him in Korea when active combat was taking place.  

Under VA regulations, the Korean conflict is deemed to have lasted from June 27, 1950 through January 31, 1955 (38 C.F.R. § 3.2(e)).  However, a ceasefire was signed on June 27, 1953, thus suspending active combat.  In this regard, the Veteran's service separation document, DD 214, shows that he was not inducted into service until December 28, 1954.  Moreover, he could not have completed at least 10 weeks of basic training, as well as subsequent advanced individual training, prior to the termination date of the Korean conflict.  Thus, his contention that he participated in combat is inherently incredible.  As noted above, VA is not required to accept statements or testimony that is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Therefore, the Veteran may not avail himself of the special consideration given to the statements of combat veterans.  However, that does not end the inquiry.  VA must still determine whether there is a nexus between any of the Veteran's current psychiatric disorders and service.  

In regard to the foregoing, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

There is evidence of a nexus in the February 2011 report from Dr. S.  He finds a nexus between the current diagnosis of PTSD and events in service, including those related to combat.  The Veteran's sister, son, and caregiver also state that following his return from service, the Veteran's disposition had changed.  However, the son was not born until 1971 and the caregiver was not associated with the Veteran until approximately 2006.  Thus, their statements are based on the uncorroborated statements of the Veteran rather than first-hand knowledge.  As such, they are of no probative value.  The statement from the Veteran's sister suggests that upon his return from service, the Veteran had problems and would talk and scream about children being killed or of his best friend being shot and killed.  In this regard, VA has attempted to confirm the Veteran's stressors.  

On several occasions, VA has attempted to obtain reports of the stressors from the Veteran.  However, he has been very nonspecific in reporting those stressors.  For example, in April 2007, April 2009, and February 2010, he was very nonspecific as to the dates or location of the stressful events or the identity of the individuals involved.  Despite that lack of specificity, VA considered the possibility of referring the Veteran's case to the U.S. Army and Joint Services Records Research Center (JSRRC) for confirmation of the alleged stressors.  However absent the month and year during which the stressful event occurred and the geographic location where the stressful event took place, the RO concluded that the Veteran had not submitted the requisite information which would permit documentation of the claimed stressor.  M21-1MR, Part IV, Subpart ii, 1.D.15.c.  Therefore, in May 2007 and February 2010, the RO made formal findings that a request for corroboration of the claimed inservice stressors should not be submitted to the JSRCC.  M21-1MR, Part IV, Subpart ii, 1.D.15.a.  

Nevertheless, in June 2011, VA examined the Veteran to determine the nature and etiology of any psychiatric disorder found to be present.  Following the examination, the VA examiner confirmed the diagnosis of PTSD.  She also reported the presence of dementia and adjustment disorder with mixed anxiety and a depressed mood.  She noted, however, that the Veteran was not a reliable historian, a finding which was corroborated by his confusion concerning the chronology of his service in Korea.  Therefore, the VA examiner concluded that it was less likely than not that the Veteran's PTSD, dementia, and adjustment disorder with mixed anxiety and depressed mood were related to service.  Although the claims file was not made available to the examiner for review prior to the examination, the absence of such a review is not prejudicial to the Veteran's claim.  Not only was the examination thorough in its scope, the findings and conclusions of the VA examiner were entirely consistent with the other evidence of record.  Therefore, the lack of a review of the claims file was, at most, harmless error.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's service and his psychiatric disorder, claimed as PTSD, depression, dementia, and/or adjustment disorder with mixed anxiety and depressed mood.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  


ORDER

Entitlement to service connection for a psychiatric disorder, claimed as PTSD, depression, dementia, and adjustment disorder with mixed anxiety and depressed mood, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


